 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RONNIE EARL HOWELL,                               Case No. 1:18-cv-01179-BAM (PC)
12                       Plaintiff,                     SCREENING ORDER GRANTING
                                                        PLAINTIFF LEAVE TO AMEND
13              v.                                      (ECF Nos. 16, 20)
14    STATE OF CALIFORNIA, et al.,                      ORDER DENYING REQUESTS FOR
                                                        JUDICIAL NOTICE WITHOUT PREJUDICE
15                       Defendants.                    (ECF Nos. 17, 18, 19)
16                                                      THIRTY-DAY DEADLINE
17

18          Plaintiff Ronnie Earl Howell (“Plaintiff”), a former pretrial detainee now housed at

19   Atascadero State Hospital, is proceeding pro se and in forma pauperis in this civil rights action

20   under 42 U.S.C. § 1983. Plaintiff initiated this action on August 27, 2018. (ECF No. 1.) Plaintiff’s

21   first amended complaint, filed on November 28, 2018, is currently before the Court for screening.

22   (ECF No. 16.) Plaintiff’s three separate requests for judicial notice filed on November 28,

23   December 5 and December 21, 2018, also are currently pending before the Court. (ECF Nos. 17,

24   18, 19.)

25          On April 30, 2019, Plaintiff also filed what appears to be a renewed motion to file an

26   amended complaint. (ECF No. 20.) As the Court has already screened the first amended complaint

27   and determined that Plaintiff should be granted leave to file an amended complaint, as discussed

28   below, the motion is also granted. The Court provides the following guidance for Plaintiff in
                                                       1
 1   drafting his second amended complaint.

 2           I.      Screening Requirement and Standard

 3           The Court is required to screen complaints brought by prisoners seeking relief against a

 4   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.

 5   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous or

 6   malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary relief

 7   from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).

 8           A complaint must contain “a short and plain statement of the claim showing that the pleader

 9   is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

10   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

11   do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

12   550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken as true, courts “are not required

13   to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir.

14   2009) (internal quotation marks and citation omitted).

15           To survive screening, Plaintiff’s claims must be facially plausible, which requires sufficient

16   factual detail to allow the Court to reasonably infer that each named defendant is liable for the

17   misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S. Secret Serv.,

18   572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted unlawfully is not

19   sufficient, and mere consistency with liability falls short of satisfying the plausibility standard.

20   Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.
21           II.     Discussion

22           Plaintiff is currently housed at Atascadero State Hospital, but initiated this action while he

23   was detained in the Fresno County Jail. Plaintiff’s complaint fails to comply with Federal Rule of

24   Civil Procedure 8 and fails to state a cognizable claim for relief.

25           Pursuant to Rule 8, a complaint must contain “a short and plain statement of the claim

26   showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Detailed factual allegations are
27   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

28   conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation omitted). Plaintiff must set
                                                          2
 1   forth “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

 2   face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). While factual allegations are

 3   accepted as true, legal conclusions are not. Id.; see also Twombly, 550 U.S. at 556–57; Moss, 572

 4   F.3d at 969.

 5            Plaintiff’s amended complaint is short but is not a plain statement of his claims. The

 6   allegations are disjointed, unclear, difficult to read, difficult to understand and peppered with

 7   references to various statutory and code provisions.1 The Court cannot adequately determine what

 8   happened, when it happened, who was involved, or the nature of the claims asserted. Plaintiff will

 9   be given an opportunity to cure these deficiencies. In any amended complaint, Plaintiff must

10   include sufficient factual allegations to state a claim and must concisely state what happened, when

11   it happened and who was involved.

12            As best as the Court can determine from Plaintiff’s amended complaint, Plaintiff appears to

13   be challenging the outcome of a child custody dispute in Fresno County. However, the Court lacks

14   jurisdiction over state court custody decisions. See Roles v. California, No. 2:16-CV-02841 WBS

15   DB, 2017 WL 3720248, at *2 (E.D. Cal. Aug. 29, 2017) (finding that federal court lacked subject

16   matter jurisdiction over challenge to outcome of a child custody dispute in state court); Freeman v.

17   Francis, No. 16CV3082-MMA (BGS), 2017 WL 1400158, at *2 (S.D. Cal. Apr. 19, 2017) (finding

18   court lacked jurisdiction over action arising out of a custody dispute). If Plaintiff elects to amend

19   his complaint, he is required to do so in good faith.

20            III.     Conclusion and Order
21            Plaintiff’s amended complaint fails to comply with Federal Rule of Civil Procedure 8 and

22   fails to state a cognizable claim for relief. As Plaintiff is proceeding pro se, the Court will grant

23   Plaintiff an opportunity to amend his complaint to cure the above-identified deficiencies to the

24   extent he is able to do so in good faith. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).

25   ///

26   1
               Due to the disjointed nature of his complaint, Plaintiff’s requests for judicial notice are DENIED without
     prejudice. As a practical matter, the Court cannot determine whether the requests contain information relevant or
27   necessary to Plaintiff’s allegations. Further, because the requests for judicial notice suffer from deficiencies similar
     to Plaintiff’s amended complaint, Plaintiff has failed to supply the necessary information to support the requests. See
28   Fed. R. Evid. 201.
                                                                 3
 1          Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state what

 2   each named defendant did that led to the deprivation of Plaintiff’s constitutional rights, Iqbal, 556

 3   U.S. at 678-79, 129 S.Ct. at 1948-49. Although accepted as true, the “[f]actual allegations must be

 4   [sufficient] to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555

 5   (citations omitted).

 6          Additionally, Plaintiff may not change the nature of this suit by adding new, unrelated

 7   claims in his first amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no

 8   “buckshot” complaints).

 9          Finally, Plaintiff is advised that an amended complaint supersedes the original complaint.

10   Lacey v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended

11   complaint must be “complete in itself without reference to the prior or superseded pleading.” Local

12   Rule 220.

13          Based on the foregoing, it is HEREBY ORDERED that:

14      1. Plaintiff’s motion to amend the complaint, (ECF No. 20), is GRANTED;

15      2. Plaintiff’s requests for judicial notice, (ECF Nos. 17, 18, 19), are DENIED, without

16          prejudice;

17      3. The Clerk’s Office shall send Plaintiff a complaint form;

18      4. Within thirty (30) days from the date of service of this order, Plaintiff shall file a second

19          amended complaint curing the deficiencies identified by the Court in this order or file a

20          notice of voluntary dismissal; and
21      5. If Plaintiff fails to file a second amended complaint in compliance with this order, the Court

22          will recommend dismissal of this action, with prejudice, for failure to obey a court order

23          and for failure to state a claim.

24
     IT IS SO ORDERED.
25

26      Dated:     May 9, 2019                                /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                       4
